   Case 1:21-cv-00790-MN Document 8 Filed 07/29/21 Page 1 of 2 PageID #: 53




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE



Nitetek Licensing LLC,                                       Case No. 1:21-cv-00790-MN
        Plaintiff,
                                                             Patent Case
        v.
                                                             Jury Trial Demanded
Particle Industries, Inc.,

        Defendant.


                    PLAINTIFF NITETEK LLC’S UNOPPOSED
              MOTION TO EXTEND TIME FOR DEFENDANT TO ANSWER

        Plaintiff Nitetek Licensing LLC (“Plaintiff”) hereby respectfully moves this Court for an

extension of time for Defendant Particle Industries, Inc. (“Defendant”) to answer, move, or otherwise

respond to the Complaint [D.I. 1] to September 3, 2021. Defendant’s response was originally

extended to July 30, 2021 [D.I. 7]. Plaintiff’s counsel has conferred with Defendant’s counsel with

respect to this extension and Defendant does not oppose the same. In fact, Defendant requested that

Plaintiff file this motion.

        The reason for this request is so that Plaintiff and Defendant can attempt to possibly

formalize a resolution of this matter. Neither party will be prejudiced by this brief extension.

Accordingly, Plaintiff respectfully submits that good cause exists under Fed. R. Civ. P. 6(b)(1)(A)

for this Court to extend the time for Defendant to answer, move, or otherwise respond to the

Complaint to September 3, 2021.




                     [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
   Case 1:21-cv-00790-MN Document 8 Filed 07/29/21 Page 2 of 2 PageID #: 54




Dated: July 29, 2021                  Respectfully submitted,

                                      GAWTHROP GREENWOOD, PC

                                      /s/ David W. deBruin
                                      David W. deBruin, Esq. (#4846)
                                      3711 Kennett Pike, Suite 100
                                      Wilmington, DE 19807
                                      Phone: 302-777-5353
                                      ddebruin@gawthrop.com

                                      Counsel for Plaintiff
                                      Nitetek Licensing LLC




IT IS SO ORDERED this ________ of ____________, 2021.


                                             ___________________________
                                             United States District Court Judge




                                         2
